Cite as: 590 U. S. ____ (2020)            1

                     THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
   ALEXANDER L. BAXTER v. BRAD BRACEY, ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT
              No. 18–1287.   Decided June 15, 2020

   The petition for a writ of certiorari is denied.
   JUSTICE THOMAS, dissenting from the denial of certiorari.
   Petitioner Alexander Baxter was caught in the act of bur-
gling a house. It is undisputed that police officers released
a dog to apprehend him and that the dog bit him. Petitioner
alleged that he had already surrendered when the dog was
released. He sought damages from two officers under Rev.
Stat. §1979, 42 U. S. C. §1983, alleging excessive force and
failure to intervene, in violation of the Fourth Amendment.
Applying our qualified immunity precedents, the Sixth Cir-
cuit held that even if the officers’ conduct violated the Con-
stitution, they were not liable because their conduct did not
violate a clearly established right. Petitioner asked this
Court to reconsider the precedents that the Sixth Circuit
applied.
   I have previously expressed my doubts about our quali-
fied immunity jurisprudence. See Ziglar v. Abbasi, 582
U. S. ___, ___–___ (2017) (THOMAS, J., concurring in part
and concurring in judgment) (slip op., at 2–6). Because our
§1983 qualified immunity doctrine appears to stray from
the statutory text, I would grant this petition.
                              I
                             A
  In the wake of the Civil War, Republicans set out to se-
cure certain individual rights against abuse by the States.
Between 1865 and 1870, Congress proposed, and the States
ratified, the Thirteenth, Fourteenth, and Fifteenth Amend-
ments. These Amendments protect certain rights and gave
2                     BAXTER v. BRACEY

                     THOMAS, J., dissenting

Congress the power to enforce those rights against the
States.
  Armed with its new enforcement powers, Congress
sought to respond to “the reign of terror imposed by the
Klan upon black citizens and their white sympathizers in
the Southern States.” Briscoe v. LaHue, 460 U. S. 325, 337
(1983). Congress passed a statute variously known as the
Ku Klux Act of 1871, the Civil Rights Act of 1871, and the
Enforcement Act of 1871. Section 1, now codified, as
amended, at 42 U. S. C. §1983, provided that
    “any person who, under color of any law, statute, ordi-
    nance, regulation, custom, or usage of any State, shall
    subject, or cause to be subjected, any person within the
    jurisdiction of the United States to the deprivation of
    any rights, privileges, or immunities secured by the
    Constitution of the United States, shall . . . be liable to
    the party injured in any action at law, suit in equity, or
    other proper proceeding for redress . . . .” Act of Apr.
    20, 1871, §1, 17 Stat. 13.
Put in simpler terms, §1 gave individuals a right to sue
state officers for damages to remedy certain violations of
their constitutional rights.
                               B
   The text of §1983 “ma[kes] no mention of defenses or im-
munities.” Ziglar, supra, at ___ (opinion of THOMAS, J.)
(slip op., at 2). Instead, it applies categorically to the dep-
rivation of constitutional rights under color of state law.
   For the first century of the law’s existence, the Court did
not recognize an immunity under §1983 for good-faith offi-
cial conduct. Although the Court did not squarely deny the
availability of a good-faith defense, it did reject an argu-
ment that plaintiffs must prove malice to recover. Myers v.
Anderson, 238 U. S. 368, 378–379 (1915) (imposing liabil-
ity); id., at 371 (argument by counsel that malice was an
                  Cite as: 590 U. S. ____ (2020)            3

                     THOMAS, J., dissenting

essential element). No other case appears to have estab-
lished a good-faith immunity.
   In the 1950s, this Court began to “as[k] whether the com-
mon law in 1871 would have accorded immunity to an of-
ficer for a tort analogous to the plaintiff ’s claim under
§1983.” Ziglar, supra, at ___ (opinion of THOMAS, J.) (slip
op., at 4). The Court, for example, recognized absolute im-
munity for legislators because it concluded Congress had
not “impinge[d] on a tradition [of legislative immunity] so
well grounded in history and reason by covert inclusion in
the general language” of §1983. Tenney v. Brandhove, 341
U. S. 367, 376 (1951). The Court also extended a qualified
defense of good faith and probable cause to police officers
sued for unconstitutional arrest and detention. Pierson v.
Ray, 386 U. S. 547, 557 (1967). The Court derived this de-
fense from “the background of tort liabilit[y] in the case of
police officers making an arrest.” Id., at 556–557. These
decisions were confined to certain circumstances based on
specific analogies to the common law.
   Almost immediately, the Court abandoned this approach.
In Scheuer v. Rhodes, 416 U. S. 232 (1974), without consid-
ering the common law, the Court remanded for the applica-
tion of qualified immunity doctrine to state executive offi-
cials, National Guard members, and a university president,
id., at 234–235. It based the availability of immunity on
practical considerations about “the scope of discretion and
responsibilities of the office and all the circumstances as
they reasonably appeared at the time of the action on which
liability is sought to be based,” id., at 247, rather than the
liability of officers for analogous common-law torts in 1871.
The Court soon dispensed entirely with context-specific
analysis, extending qualified immunity to a hospital super-
intendent sued for deprivation of the right to liberty.
O’Connor v. Donaldson, 422 U. S. 563, 577 (1975); see also
Procunier v. Navarette, 434 U. S. 555, 561 (1978) (prison of-
ficials and officers).
4                         BAXTER v. BRACEY

                          THOMAS, J., dissenting

  Then, in Harlow v. Fitzgerald, 457 U. S. 800 (1982), the
Court eliminated from the qualified immunity inquiry any
subjective analysis of good faith to facilitate summary judg-
ment and avoid the “substantial costs [that] attend the liti-
gation of ” subjective intent, id., at 816. Although Harlow
involved an implied constitutional cause of action against
federal officials, not a §1983 action, the Court extended its
holding to §1983 without pausing to consider the statute’s
text because “it would be ‘untenable to draw a distinction
for purposes of immunity law.’ ” Id., at 818, n. 30 (quoting
Butz v. Economou, 438 U. S. 478, 504 (1978)). The Court
has subsequently applied this objective test in §1983 cases.
See, e.g., Ziglar, 582 U. S., at ___ (majority opinion) (slip
op., at 28). 1
                               II
   In several different respects, it appears that “our analysis
is no longer grounded in the common-law backdrop against
which Congress enacted the 1871 Act.” Id., at ___ (opinion
of THOMAS, J.) (slip op., at 5).
   There likely is no basis for the objective inquiry into
clearly established law that our modern cases prescribe.
Leading treatises from the second half of the 19th century
and case law until the 1980s contain no support for this
“clearly established law” test. Indeed, the Court adopted
the test not because of “ ‘general principles of tort immuni-
ties and defenses,’ ” Malley v. Briggs, 475 U. S. 335, 339
(1986), but because of a “balancing of competing values”
about litigation costs and efficiency, Harlow, supra, at 816.
   There also may be no justification for a one-size-fits-all,
subjective immunity based on good faith. Nineteenth-
century officials sometimes avoided liability because they
exercised their discretion in good faith. See, e.g., Wilkes v.
——————
   1 I express no opinion on qualified immunity in the context of implied

constitutional causes of action against federal officials. See, e.g., Bivens
v. Six Unknown Fed. Narcotics Agents, 403 U. S. 388 (1971).
                      Cite as: 590 U. S. ____ (2020)                     5

                         THOMAS, J., dissenting

Dinsman, 7 How. 89, 130–131 (1849); see also Nielson &
Walker, A Qualified Defense of Qualified Immunity, 93
Notre Dame L. Rev. 1853, 1864–1868 (2018); Baude, Is
Qualified Immunity Unlawful? 106 Cal. L. Rev. 45, 57
(2018); Engdahl, Immunity and Accountability for Positive
Governmental Wrongs, 44 U. Colo. L. Rev. 1, 48–55 (1972).
But officials were not always immune from liability for their
good-faith conduct. See, e.g., Little v. Barreme, 2 Cranch
170, 179 (1804) (Marshall, C. J.); Miller v. Horton, 152
Mass. 540, 548, 26 N. E. 100, 103 (1891) (Holmes, J.); see
also Baude, supra, at 55–58; Woolhandler, Patterns of Offi-
cial Immunity and Accountability, 37 Case W. Res. L. Rev.
396, 414–422 (1986); Engdahl, supra, at 14–21.
   Although I express no definitive view on this question,
the defense for good-faith official conduct appears to have
been limited to authorized actions within the officer’s juris-
diction. See, e.g., Wilkes, supra, at 130; T. Cooley, Law of
Torts 688–689 (1880); J. Bishop, Commentaries on Non-
Contract Law §773, p. 360 (1889). An officer who acts un-
constitutionally might therefore fall within the exception to
a common-law good-faith defense.
   Regardless of what the outcome would be, we at least
ought to return to the approach of asking whether immun-
ity “was ‘historically accorded the relevant official’ in an
analogous situation ‘at common law.’ ” Ziglar, supra, at ___
(opinion of THOMAS, J.) (slip op., at 3) (quoting Imbler v.
Pachtman, 424 U. S. 409, 421 (1976)). The Court has con-
tinued to conduct this inquiry in absolute immunity cases,
even after the sea change in qualified immunity doctrine.
See Burns v. Reed, 500 U. S. 478, 489–492 (1991). We
should do so in qualified immunity cases as well. 2
——————
   2 Qualified immunity is not the only doctrine that affects the scope of

relief under §1983. In Monroe v. Pape, 365 U. S. 167 (1961), the Court
held that an officer acts “ ‘under color of any statute, ordinance, regula-
tion, custom, or usage of any State’ ” even when state law did not author-
ize his action, id., at 183. Scholars have debated whether this holding is
6                        BAXTER v. BRACEY

                         THOMAS, J., dissenting

                        *     *     *
   I continue to have strong doubts about our §1983 quali-
fied immunity doctrine. Given the importance of this ques-
tion, I would grant the petition for certiorari.




——————
correct. Compare Zagrans, “Under Color of ” What Law: A Reconstructed
Model of Section 1983 Liability, 71 Va. L. Rev. 499, 559 (1985), with Win-
ter, The Meaning of “Under Color of ” Law, 91 Mich. L. Rev. 323, 341–
361 (1992), and Achtenberg, A “Milder Measure of Villainy”: The Un-
known History of 42 U. S. C. §1983 and the Meaning of “Under Color of ”
Law, 1999 Utah L. Rev. 1, 56–60. Although concern about revisiting one
doctrine but not the other is understandable, see Crawford-El v. Britton,
523 U. S. 574, 611 (1998) (Scalia, J., joined by THOMAS, J., dissenting),
respondents—like many defendants in §1983 actions—have not chal-
lenged Monroe.